Citation Nr: 0104736	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to January 25, 1998, 
for the payment of additional compensation for a dependent 
spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1937 to 
January 1941, April 1942 to December 1945, and from May 1946 
to May 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 determination from the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In December 1947, service connection was granted for 
residuals of a gunshot wound to Muscle Group XIV, the 
anterior thigh, with the assignment of a 30 percent rating, 
and for causalgia of the sciatic nerve, with the assignment 
of a 10 percent rating.  The combined disability rating was 
40 percent.  

3.  The veteran has been married to his spouse since January 
1945.  Documentation of this fact is on file.  

4.  Effective October 1, 1978, Public Law 95-479 amended 
38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to 
provide additional compensation for dependents for any 
veteran with service-connected disabilities rated not less 
than 30 percent.

5.  On January 25, 1999, the veteran submitted a VA Form 21-
686c, Declaration of Status of Dependents.  




CONCLUSION OF LAW

The criteria for an effective date earlier than January 25, 
1998 for additional compensation benefits for a dependent 
spouse have not been met.  38 U.S.C.A. §§ 5101, 5110, 5111 
(West 1991); 38 C.F.R. §§ 3.114, 3.151, 3.400(p), 3.401(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Following his discharge from service, the veteran applied for 
and was granted service connection in December 1947 for 
residuals of a gunshot wound to Muscle Group XIV, the 
anterior thigh, with the assignment of a 30 percent rating, 
and for causalgia of the sciatic nerve, with the assignment 
of a 10 percent rating.  The combined disability rating was 
40 percent.  This rating has remained in effect since that 
time.

In September 1951, the RO received a VA Form 686c, 
Declaration of Marital Status.  The veteran reported being 
married to his spouse since January 1945.  He also reported 
having two children.  Received with this form were two birth 
certificates and a marriage license and certificate.  

Effective October 1, 1978, Public Law 95-479 amended 
38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to 
provide additional compensation for dependents for any 
veteran with service-connected disabilities rated not less 
than 30 percent.  Prior to the enactment of this legislation, 
a combined disability rating of not less than 50 percent was 
required for entitlement to additional compensation for 
dependents.  See 38 U.S.C.A. § 315 (1976).  

On January 25, 1999, the RO received the veteran's VA Form 
686c, Declaration of Status of Dependents, in which he 
claimed his spouse as a dependent.  He reported being married 
to her since January 1945.  This was the same spouse reported 
in the prior VA Form 686c.  

In March 1999 the RO amended the veteran's disability 
compensation to include additional benefits for his spouse, 
and assigned an effective date from February 1, 1999.  In 
August 1999 the effective date of payment was established as 
of February 1, 1998 (Payment of monetary benefits based on an 
increased award of compensation may not be made for any 
period before the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991)).

In May 1999 the veteran submitted a Notice of Disagreement 
(NOD) with the February 1, 1999 effective date for the grant 
of additional compensation, contending that he had previously 
submitted a VA Form 686c with birth certificates for both 
children and a marriage license in September 1951.  He 
therefore contended that the effective date should be 
retroactive to September 1951.  

In his September 1999 substantive appeal, the veteran 
acknowledged that he was not previously eligible for 
additional compensation because he was rated at only 40 
percent disabled.  He contended that he was never notified of 
the October 1978 change in the law making him eligible for 
additional compensation for dependents.  He contended that 
the RO's failure to provide notice resulted in the unfair 
deprivation of twenty years of benefits to which he was 
entitled.  He contended that it would be unjust to continue 
the denial of his claim for retroactive benefits.  

In March 2000 a hearing was held before the undersigned 
travel Member of the Board.  It was again noted that the 
veteran's marriage license and birth certificates for his two 
children were on file in September 1951.  Transcript, p. 2.  
It was contended that the veteran should not have been 
penalized for his failure to constantly check with VA with 
respect to his eligibility for additional compensation for 
dependents.  Tr., p. 3.  

The veteran contended that he was never notified of his 
eligibility for additional compensation for dependents 
pursuant to the change in the law.  Tr., pp. 4-6.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101; 
38 C.F.R. § 3.151(a) (2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).

38 U.S.C.A. § 5110(g) provides an exception to § 5110(n) & 
(f) in cases where compensation is awarded or increased 
pursuant to a liberalizing law:

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).

The implementing regulation provides:

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of the paragraph are applicable to original 
and reopened claims as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.

38 C.F.R. § 3.114(a).

Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

In pertinent part, if a claimant's application for a benefit 
administered by the laws of the Secretary is incomplete, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of the information necessary to 
complete the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  As 
part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  

The Board is of the opinion that the duty to assist has been 
satisfied in this case.  The veteran was notified in the 
March 1999 determination that he could submit new evidence to 
strengthen his claim.  It also notified him of his procedural 
and appellate rights.  Furthermore, he has been provided with 
the laws and regulations pertinent to his claim, has been 
afforded the opportunity to present arguments in favor of his 
claim, and has in fact provided such arguments.  The veteran 
has not indicated the existence of any relevant evidence that 
has not been obtained by the RO.  Moreover, the facts of this 
case are not disputed, and no further evidentiary development 
is needed.  No further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

The Board notes that the issue of whether the veteran is 
entitled to an earlier effective date for the award of a 
dependency allowance involves his eligibility as controlled 
by a liberalizing law.  Effective October 1, 1978, The 
Veterans Disability Compensation and Survivors' Benefits Act 
of 1978 provided payment of additional compensation for 
dependents of veterans whose service-connected disabilities 
were evaluated as 30 percent or more disabling.  Pub. L. No. 
95-479, § 102(b), 92 Stat. 1560, 1562 (1978) (hereinafter 
Pub. L. 95-479).  Prior to that date, the statute provided 
that such additional compensation was available to veterans 
whose disabilities were rated not less than 50 percent.  
38 U.S.C. § 315 (1976).  

As was stated above, if the payment of additional 
compensation is due to a change in the law or administrative 
issue, the effective date of the increase shall be fixed in 
accordance with the facts but shall not be earlier than the 
date of the change in the law.  In no event shall the 
increase be retroactive for more than one year from the date 
of application for the increase or the date of administrative 
determination, whichever is earlier.  38 U.S.C.A. 5110(g).  
If the claim is reviewed at the request of the claimant more 
than one year after the effective date of the law, benefits 
may be authorized for a period of one year prior to the date 
of receipt of the request.  38 C.F.R. 3.114(a)(3).  

Therefore, the effective date for the award of additional 
compensation for a dependent spouse cannot be earlier than 
October 1, 1978, the effective date of the liberalizing 
legislation, Pub. L. 95-479.  38 U.S.C.A. § 5110(g).  The 
Board also notes that the veteran's combined disability 
rating (40 percent) did not meet the minimum statutory 
requirement for additional compensation for dependents that 
was in effect prior to October 1, 1978.  38 U.S.C. § 315 
(1976).  

The only claim on record that was submitted after the 
enactment of Pub. L. 95-479 was not received by the RO until 
January 1999, well over one year after the effective date of 
the liberalizing legislation.  Pursuant to this, the RO 
appropriately assigned an effective date of January 25, 1998, 
one year prior to the date of receipt of the veteran's 
submission of his claim.  38 C.F.R. § 3.114(a)(3).  
Therefore, the veteran has already received the benefit of 
these retroactive provisions.  

Further retroactive benefits pursuant to the January 25, 1999 
claim (that is, an earlier effective date more than one year 
prior to the claim) are explicitly precluded by 38 U.S.C.A. 
§ 5110(g).  Viglas v. Brown, 7 Vet. App. 1, 3 (1994); Gold v. 
Brown, 7 Vet. App. 315, 320 (holding that a veteran who did 
not file a dependency allowance application until 12 years 
after he first met the criteria pursuant to a new law could 
only obtain allowance no earlier than one year prior to the 
date of application).  

The only way an effective date prior to January 25, 1998 
could be established would be if there was a claim for the 
benefits in question submitted prior to January 25, 1999, and 
subsequent to the October 1, 1978 effective date of the 
liberalizing legislation.  

There is no evidence of any formal or informal claims prior 
to the January 25, 1999 claim and subsequent to the effective 
date of the liberalizing legislation that would allow for an 
effective date prior to January 25, 1998, because there is no 
pertinent evidence in the claims file indicating that a 
formal or informal claim for increased compensation based on 
a dependent was submitted prior to January 1999 and 
subsequent to October 1978.  

As there is no evidence of a formal or informal claim being 
submitted subsequent to the liberalizing legislation and 
prior to the veteran's January 25, 1999 claim, there is no 
basis for finding an effective date prior to January 25, 
1998.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a)(3), 
3.151, 3.155.  

The veteran has essentially contended that a VA Form 686c 
with supporting documentation of dependents was already on 
file in September 1951, and that the RO did not notify him of 
the change in law in October 1978, as it should have in light 
of the evidence already on file indicating that he had 
dependents.  

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has held that there was no duty 
to notify potential beneficiaries of the change in the law 
allowing additional benefits for dependents of veterans with 
30 percent disability ratings as opposed to 50 percent 
ratings under Pub. L. 95-479 and 38 U.S.C.A. § 1115.  
Further, the Court concluded that the Secretary of Veterans 
Affairs had no duty under 38 U.S.C.A. § 5110(g) to inform 
potential beneficiaries of new laws affecting compensation.  
Gold v. Brown, 7 Vet App. at 318 (1995).  Thus, there was no 
duty to notify under Pub. L. 95-479, 38 U.S.C.A. § 1115 
(formerly § 315) and 38 U.S.C.A. § 5110(g).  Id.  

The Court has left open the question of whether VA had a duty 
to notify an appellant of the changes in the law (as 
contained in Pub. L. 95-479) under 38 U.S.C.A. § 7722 (West 
1991) or DVB Circular 21-78-10.  See Gold, 7 Vet. App. at 
317-318 (1995). 

38 U.S.C.A. § 7722 imposes a duty upon the VA to distribute 
full information to eligible veterans and eligible dependents 
regarding VA benefits and services to which they may be 
entitled.  These provisions require VA to inform individuals 
of their potential entitlement to Department of Veterans 
Affairs benefits when (1) such individuals meet the statutory 
definition of "eligible veteran" or "eligible dependent," 
and (2) VA is aware or reasonably should be aware that such 
individuals are potentially entitled to VA benefits.  VA's 
duty to provide information and assistance to such 
individuals requires only such actions as are reasonable 
under the circumstances.  See VAOPGCPREC 17-95.  

In the case now on appeal, there is no evidence of record 
showing that a notice was sent to the veteran pursuant to 
38 U.S.C.A. § 7722.  

Regardless, VA Office of General Counsel has determined that 
VA does not have any authority, apart from the Secretary's 
section 503(a) equitable authority, to permit a retroactive 
award on the basis of VA's failure to provide notice under 
38 U.S.C.A. § 7722.  VAOGCPREC 17-95.  Thus, the Board would 
have no legal authority to remedy any breach of the duty to 
notify under 38 U.S.C.A. § 7722, even if such a breach were 
established.  This precedent opinion of the VA General 
Counsel is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 14.507 (2000).

With respect to entitlement based on equitable relief under 
38 U.S.C.A. § 503(a), the Board notes that it is without 
jurisdiction to review the Secretary's exercise of discretion 
under this section.  38 U.S.C.A. § 503(a) is a permissive 
statute which gives the Secretary the authority to provide 
equitable relief when he determines that benefits 
administered by VA were not provided because of an 
administrative error.  The Court has held that authority to 
award equitable relief under section 503(a) is committed to 
the discretion of the Secretary, and that the BVA and this 
Court are without jurisdiction to review the Secretary's 
exercise of that discretion.  McCay v. Brown, 9 Vet. 
App. 183, 189 (1996).  

Furthermore, the United States Court of Appeals for the 
Federal Circuit subsequently held (without deciding on the 
issue of the Court's jurisdiction to review a claim for 
equitable relief) that this type of relief is not available 
to grant a money payment where Congress has expressly 
foreclosed such payments by stating that [i]n no event shall 
such award or increase be retroactive for more than one year 
from the date of application therefor or the date of 
administrative entitlement, whichever is earlier."  McCay v. 
Brown, 106 F.3d 1577, 1581-1582 (Fed. Cir. 1997).  

The Board notes that the Court has also left open the 
question of whether VA had a duty to notify veteran's of the 
changes in the law (as contained in Pub. L. 95-479) under DVB 
Circular 21-78-10.  See Gold, 7 Vet. App. at 317-318 (1995).  

DVB Circular 21-78-10, which provided guidance for the 
implementation of Pub. L. 95-479, provided that a preprinted 
computer letter would be sent as soon as possible (probably 
in mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
advised the veteran that the new law provided compensation on 
account of a spouse, child or dependent for veterans having 
service-connected disability of 30 percent or more, and that 
if the claim for those benefits and necessary supporting 
evidence were received before October 1, 1979, the increased 
compensation for dependents would be effective from October 
1, 1978.  Otherwise, the increased compensation would be 
available from the date of receipt of the evidence.  The 
reverse of the letter contained a preprinted form which could 
be completed and returned to the RO.  

As stated above, the veteran has contended that he was never 
notified of the change in law.  There is no copy on file of 
the letter which was to be issued pursuant to DVB Circular 
21-78-10.  

The Court has held that the "presumption of regularity" that 
attends the official actions of governmental officials 
imposes a presumption that VA properly discharged its 
official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 
7 Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 
2 Vet. App. 307, 308- 309 (1992)).  

The Board is of the opinion that the veteran's mere 
allegation of nonreceipt of notice, coupled with the fact 
that of a copy of such notice is missing from the file, does 
not constitute clear evidence to rebut the presumption of 
regularity.  

In the case at hand, the notice was in the form of a 
preprinted computer letter, and the Court has held that a 
computer generated letter was presumed to have been issued in 
the normal course by VA, even though the appellant argued 
that she had not received it, and even though it was missing 
from the claims file.  See Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997).  

Furthermore, there is no evidence that such a notice was sent 
to the veteran's latest address of record and returned as 
undeliverable or that the veteran had notified VA of a change 
in address and that VA sent the notice, but to the wrong 
address.  

Therefore, clear evidence has not been presented to rebut the 
presumption of regularity in this case.  See Woods v. Gober, 
14 Vet. App. 214 (2000) (citing Cross v. Brown, 9 Vet. 
App. 18, 19 (1996); Thompson (Charles) v. Brown, 8 Vet. 
App. 169, 178-79 (1995), recons. on other grounds, 9 Vet. 
App. 173 (1996); Hyson v. Brown, 5 Vet. App. 262, 264-65 
(1993)).  

In light of the above, the Board finds that the arguments 
made by the veteran do not warrant the grant of an effective 
date prior to January 25, 1998 for the veteran's increase in 
disability compensation based on the addition of his spouse.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  


ORDER

Entitlement to an effective date prior to January 25, 1998 
for additional compensation for a dependent spouse is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

